Title: From George Washington to Major General William Heath, 23 November 1779
From: Washington, George
To: Heath, William


        
          Dear Sir
          Head Quarters [West Point] 23d Novemr 1779.
        
        I am favd with yours of this date enclosing a number of permits signed by General Pattison allowing Goods to be sent out of New York—I think, with you, that an allowance of a thing of this kind would be attended with most pernicious consequences, and to which I do not think my self authorised to assent.
        Those who have Governor Clintons permission to come out and bring their effects must be allowed to pass, but I think every thing wanting this sanction should be sent back.
        I am certain the Commissaries have no Indian Corn, but I am in hopes the late Rain, tho’ trifling, will afford a supply of Flour in a short time. I am Dear Sir Your most obt Servt
        
          Go: Washington
        
      